Citation Nr: 0702589	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for a right eye disorder, claimed to be due 
to medical treatment furnished at a VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from November 1945 to April 
1948.

This matter comes before the Board of Veterans' Appeals 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  

The veteran filed a separate claim under the provisions of 
38 U.S.C.A. § 1151 for decreased vision of the left eye.  
That claim was denied in a January 2004 rating action and was 
not appealed.

This case was previously before the Board in May 2006 at 
which time it was remanded for additional evidentiary 
development.  Unfortunately, and as pointed out by the 
veteran's representative in November 2006, the opinions 
requested in that remand were not fully provided and 
accordingly another remand is necessary in order to obtain a 
complete record.   

Pursuant to a November 2006 motion and the Board's granting 
thereof in January 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To obtain current clinical findings and a 
complete medical opinion.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The veteran was afforded a VA examination in November 2001 in 
connection with his claim for entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The 
November 2001 VA examiner indicated that vitreous loss and 
decreased vision following cataract surgery is a well-
recognized complication of surgery and commented that the 
veteran's eye problems and complications were due to his 
surgery, yet he also stated that it is unusual for a person 
to have that profound of a loss following surgery although it 
could happen in rare instances.  He further opined that the 
veteran's loss of vision was directly related to the known 
complications of cataract surgery that he experienced while 
in VA care.  However, the November 2001 VA examiner did not 
address whether there was any additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical care.  Nor did he discuss whether the 
outcome of the procedure was an event not reasonably 
foreseeable by VA medical care providers in providing the 
treatment in question.  The veteran was also afforded a VA 
examination in July 2002; however, that examiner stated that 
the decreased vision in the veteran's right eye was of an 
unclear etiology.

The Board previously pointed out that neither the November 
2001 VA examiner nor the July 2002 VA examiner appeared to 
have a complete review of the veteran's claims file.  In this 
regard, the November 2001 VA examiner did not indicate 
whether he reviewed the claims file, and he did not make any 
reference to the veteran's medical records.  Additionally, 
despite the July 2002 VA examiner's review of the veteran's 
ophthalmology records, the Board notes that the examiner 
specifically stated that there was no claims file to review.  
At that time, the Board determined that an additional medical 
opinion was necessary for the purpose of deciding the 
veteran's claim.

Subsequently, a VA medical opinion was provided in June 2006.  
At that time, the VA examiner, having reviewed and summarized 
previous and pertinent medical records, observed that there 
seemed to be an obvious discrepancy between the veteran's 
visual acuity as reported in July 2002 at the VA 
ophthalmology clinic and as reported when VA optometry 
examinations were done in October 2004 and February 2005.  
The examiner indicated that there did not in fact seem to be 
any chronic additional disability, namely vision loss of the 
right eye, following the procedures done by VA in 2000, and 
indicated that the optometry examinations of 2004 and 2005 
reflected that the veteran's vision was significantly 
improved.  The examiner seemed to question the accuracy of 
the results of either the ophthalmology findings or the 
optometry findings, and indicated that this was difficult to 
resolve without examination (of the patient).  

In light of the aforementioned evidence, the Board believes 
that in order to reconcile the previous clinical findings and 
to establish the veteran's current level of visual acuity, a 
VA ophthalmology examination would prove helpful in this 
case.  

Furthermore, several of the opinions requested of the VA 
examiner by the Board in its previous remand of May 2006 were 
not furnished.  For instance, the examiner did not provide an 
opinion as to whether the additional disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical treatment, or whether the outcome of 
the procedure was an event not reasonably foreseeable by VA 
medical care providers in providing the treatment in 
question.  RO compliance with Board orders is not 
discretionary, and if an RO fails to comply with the terms of 
a Board remand, another remand for corrective action is 
required; therefore, pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), the appellant's claim should be remanded so 
that the aforementioned actions can be accomplished.  

The appellant's accredited representative has also asserted 
that there was a failure of the duty to assist by VA for not 
procuring any medical quality assurance records associated 
with the veteran's VA eye procedures done in 2000.  In the 
absence of any specific provisions of the law or regulations 
that authorize access to quality assurance records for 
adjudicative use, the Board finds that it is not required to 
obtain such records pursuant to the duty to assist.  
Moreover, such records are protected from disclosure by 38 
U.S.C.A. § 5705(a) and will not be sought on remand.

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the VA Medical 
Center in Lexington, Kentucky, and 
request all available medical records 
pertaining to the veteran's July 2000, 
right eye cataract surgery and the right 
eye surgery performed in November 2000, 
including, but not limited to, any 
nursing records, consent forms, as well 
as any investigative reports if such 
exist.  Any records obtained should be 
associated with the claims folder.  If no 
such records are available, this should 
be so reported in the record.

2.  Thereafter, the RO should schedule 
the veteran for an ophthalmologic 
examination to determine the current 
extent of his visual acuity.  (* If the 
veteran is unable, due to health or other 
appropriate reasons, to appear for the 
examination, a VA examiner is nonetheless 
requested to address the following 
matters.).  The VA physician should 
review the entire claims folder and 
express opinions, including the degree of 
probability expressed in terms of is it 
at least as likely as not (i.e., is there 
at least a 50 percent probability), 
regarding the following questions:

(a) Does the veteran have additional 
right eye disability (claimed primarily 
as vision loss) due to either the July 
2000, right eye cataract surgery or the 
right eye surgery performed in November 
2000?

After providing an opinion as to whether 
it is at least as likely as not that the 
veteran suffers from additional right eye 
disability related either or both 
procedures, he or she should respond to 
the following:

(b) is the additional disability due to:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment; or

(2) from an event not reasonably 
foreseeable.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.  The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

* The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

3.  Thereafter, the RO should consider 
any additional evidence and readjudicate 
the veteran's claim for § 1151 benefits 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of the 
appellant's claim.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



